Judgment unanimously affirmed. Memorandum: By withdrawing his motion for a new trial on the ground that he was denied the right to a fair and impartial jury, defendant failed to preserve that contention for our review (see, CPL 470.05 [2]). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We reject the further contention of defendant that his request for new counsel was improperly denied. Defendant made an oral application for new counsel during his motion for severance approximately six weeks prior to trial, and he did not reduce his request to writing although directed to do so by Supreme Court. Defendant again made an oral application on the first day of the trial. The court properly determined that defendant failed to establish good cause for substitution of counsel (see, People v Medina, 44 NY2d 199, 208; People v Gayle, 167 AD2d 927, lv denied 77 NY2d 838).
Defendant contends that he was denied effective assistance of counsel because he was not adequately informed of the progress of his case and defense counsel failed to preserve issues for appellate review. He also contends that counsel should have requested a jury charge on intoxication and on lesser included offenses. Upon our review of the record, we conclude that counsel made the appropriate motions, adequately cross-examined witnesses and presented a viable defense (see, People v Walker, 259 AD2d 1026 [decided herewith]). The evidence, the *979law and the circumstances of this case, viewed in totality as of the time of the representation, establish that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147).
Finally, defendant failed to allege any facts to support his contention that he was prejudiced by the dual jury trial with the codefendant. (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J. — Burglary, 1st Degree.) Present— Denman, P. J., Lawton, Hayes, Pigott, Jr., and Scudder, JJ.